Citation Nr: 0719389	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  06-28 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for stomach problems, 
to include aortic aneurysm and ulcers.

4.  Entitlement to service connection for gunshot shrapnel 
wounds of both arms, both knees, and right leg.

5.  Entitlement to service connection for residuals of cold 
injury due to frozen ankles and legs.

6.  Entitlement to a compensable evaluation for a gunshot 
wound of the left thigh.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1940 to 
August 1945.

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

A hearing was held on March 15, 2007, in St. Paul, Minnesota, 
before Kathleen K. Gallagher, a Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

The issues of entitlement to service connection for gunshot 
shrapnel wounds of both arms, both knees, and right leg and 
for residuals of cold injury due to frozen ankles and legs 
will be addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's bilateral sensorineural hearing loss is 
causally or etiologically related to his military service.

3.  The veteran's tinnitus is causally or etiologically 
related to his military service or is associated with or 
related to his sensorineural hearing loss.

4.  The veteran has not been shown to have a stomach disorder 
that is causally or etiologically related to his military 
service.

5.  The veteran's gunshot wound of the left thigh is not 
productive of functional impairment


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the veteran, 
bilateral hearing loss was incurred during active service.  
38 U.S.C.A. §§ 1110, 1154(b), 1157(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(d), 3.385 (2006).  

2.  Resolving reasonable doubt in favor of the veteran, 
tinnitus was incurred during active service or proximately 
due to or the result of his bilateral hearing loss.  
38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(d), 3.310(a) (2006).

3.  A stomach disorder was not incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

4.  The criteria for an initial compensable evaluation for a 
gunshot wound of the left thigh have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.118, 
Diagnostic Code 7805 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The Board must ensure that these 
procedures have been satisfied before reaching the merits of 
the appeal.  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  

In this case, the RO did provide the appellant with notice in 
May 2005, prior to the initial decision on the claim in 
August 2005.  Therefore, the pre-decisional Pelegrini timing 
requirement has been met and to decide the appeal would not 
be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that was 
necessary to substantiate his claims for service connection.  
Specifically, the May 2005 letter indicated that in order to 
establish service connection the evidence must show that he 
had an injury in military service or a disease that began in, 
or was made worse during military service, or that there was 
an event in service that caused injury or disease; that he 
has a current physical or mental disability; and, that there 
is a relationship between his current disability and an 
injury, disease, or event in military service.  The letter 
also stated, "To establish entitlement to an increased 
evaluation for your service-connected disability, the 
evidence must show that your service-connected condition has 
gotten worse."  Additionally, the July 2006 statement of the 
case (SOC) notified the veteran of the reasons for the denial 
of his application and, in so doing, informed him of the 
evidence that was needed to substantiate his claims.  In 
fact, the SOC provided the veteran with the schedular 
criteria used to evaluate his service-connected gunshot wound 
of the left thigh, namely Diagnostic Code 7805.

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA would seek to 
provide.  In particular, the May 2005 letter indicated that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claims and that VA was requesting 
all records held by Federal agencies, including service 
medical records, military records, and VA medical records.  
The veteran was also informed that a medical examination 
would be provided or that a medical opinion would be obtained 
if it was determined that such evidence was necessary to make 
a decision on his claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
Mary 2005 letter notified the veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  The May 
2005 letter also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the May 2005 letter 
informed the veteran that it was still his responsibility to 
support his claim with appropriate evidence and to ensure 
that VA receives all requested records that are not in the 
possession of a Federal department or agency. 

Although the notice letter that was provided to the appellant 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  In this regard, the RO did informed the appellant in 
the rating decision and SOC of the reasons for the denial of 
his claim and, in so doing, informed him of the evidence that 
was needed to substantiate that claim.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As discussed, because 
each of the four notice requirements has been satisfied in 
this case, any error in not providing a single notice to the 
appellant covering all notice requirements is harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision, which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Those five elements are as follows:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the July 2006 SOC informed him that a disability rating 
was assigned when a disability was determined to be service-
connected and that such a rating could be changed if there 
had been changes in the veteran's condition.  The July 2006 
SOC also explained how disability ratings and effective dates 
were determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA and private medical records are in 
the claims file and were reviewed by both the RO and the 
Board in connection with his claim.  The veteran was also 
afforded VA audio and scar examinations in July 2005, and he 
was provided the opportunity to testify at a hearing before 
the Board.  

The Board acknowledges that the appellant has not been 
afforded a VA examination in connection with his claim for 
service connection for a stomach disorder.  Under the law, an 
examination or medical opinion is considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and 
(3) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service- connected disability.  38 
C.F.R. § 3.159(c)(4).

In this case, a VA examination is unnecessary to decide the 
claim for service connection for a stomach disorder because 
such an examination would not provide any more pertinent 
information than is already associated with the claims file.  
As will be explained, the veteran has not been shown to have 
had a disease, event, or injury during active duty military 
service.  The record contains no probative evidence that 
demonstrates otherwise.  Therefore, because there is no 
event, injury, or disease in service to which a current 
disorder could be related, the Board finds that a VA 
examination is unnecessary. 38 C.F.R. § 3.159(c)(4)(i); cf. 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an inservice event, injury, 
or disease).  

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to the veteran's claims.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.


I.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. 
§ 3.303(d) (2006).  

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  Thus, there 
are three material issues involved in establishing direct 
service connection for a disability, and the Board must 
review the evidence pertaining to each and grant service 
connection unless the preponderance of the evidence is 
against the claim as is explained in more detail below.  
38 U.S.C.A. § 5107(b).  

In addition, however, in the case of any veteran who has 
engaged in combat with the enemy in active service during a 
period of war, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, condition or 
hardships of such service, even though there is no official 
record of such incurrence or aggravation.  Every reasonable 
doubt shall be resolved in favor of the veteran.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  "Satisfactory evidence" 
is credible evidence.  Collette v. Brown, 82 F.3d 389, 392 
(1996).  Such credible, consistent evidence may be rebutted 
only by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The provisions of 38 U.S.C.A. § 1154(b) do not establish a 
presumption of service connection but ease the combat 
veteran's burden of demonstrating the occurrence of some 
inservice incident to which the current disability may be 
connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999); 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  "Section 
1154(b) provides a factual basis upon which a determination 
can be made that a particular . . . injury was incurred . . . 
in service but not a basis to link etiologically the [injury] 
in service to the current condition."  Cohen v. Brown, 10 
Vet. App. 128, 138 (1997) (citing Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996); Caluza, supra.).  Thus, the provisions 
of section 1154(b) apply only to the second material issue 
involved in establishing direct service connection, i.e., 
evidence of the incurrence of a disease or injury in service.

With regard to the remaining two material issues involved in 
a claim for service connection, i.e., whether there is a 
current disability and whether there is a a nexus between the 
claimed in-service disease or injury and the current 
disability, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  

When a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one with the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.


A.  Bilateral Hearing Loss and Tinnitus

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In considering the evidence of record under the laws and 
regulations set forth above, the Board finds that the record 
clearly demonstrates that the veteran currently has these 
disabilities.  On a July 2005 VA Audio examination report, 
the examiner rendered a diagnosis of moderate to severe 
sensorineural hearing loss of the right ear and moderately 
severe to profound sensorineural hearing loss of the left ear 
and indicated that bilateral tinnitus was reported as being 
present currently.  Moreover, bilateral hearing loss was 
shown by audiometric test results in July 2005 to meet the 
requirements of a current hearing loss disability for the 
purposes of service connection.  38 C.F.R. § 3.385.  Thus, 
the remaining questions pertaining to service connection are 
whether the veteran incurred an injury or disease during his 
period of service and whether his current disabilities are 
related to such injury or disease.  

With regard to whether he incurred an injury or disease 
during his period of service, the veteran has argued that he 
was exposed to acoustic trauma during his period of service 
and that this was the injury sustained from which his hearing 
loss and tinnitus result.  His service records list his 
military occupational specialty as a platoon sergeant with 
the Cannon Company, 135th Infantry.  His battles and 
campaigns included Tunisia, Naples-Foggia, Rome-Arno, North 
Appenines, and Po Valley, and he was awarded numerous 
decorations and citations, including the Combat Infantryman's 
Badge, the Silver Star, the Purple Heart, the Distinguished 
Service Cross, and the Italian Military Valor Medal.  The 
Board finds that the veteran's own statements that he was 
exposed to acoustic trauma in service constitute 
"satisfactory" or credible evidence that is consistent with 
the circumstances, condition or hardships of his combat 
service.  Collette, 82 F.3d at 392.  His statements regarding 
his exposure to acoustic trauma in service are credible in 
light of all the evidence of record and are not rebutted by 
clear and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b).  Accordingly, the Board concludes that the veteran 
was exposed to acoustic trauma during service.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d).  

The final issue remaining is whether the veteran's current 
bilateral hearing loss and tinnitus are related to his noise 
exposure during service.  Although the veteran was not 
treated for or diagnosed with bilateral hearing loss and 
tinnitus during service, the Board notes that the question is 
whether these current conditions nevertheless are at least as 
likely the result of the injury he sustained in service, 
i.e., the acoustic trauma, as they are the result of another 
factor or other factors not related to service.  38 C.F.R. 
§ 3.303(d).  In this regard, the veteran was afforded a VA 
Audio examination in July 2005 to determine the etiology of 
his bilateral hearing loss and tinnitus.

According to a request, dated May 13, 2005, from the RO for 
the Audio examination, the examiner was asked to provide an 
opinion on the following question:  "[i]s it as least as 
likely as not that the veteran's current bilateral hearing 
loss and tinnitus, if found, is due to or caused by 
acoustical trauma related to documented work as a platoon 
sergeant during military service."  Concerning this, the 
examiner noted that no audiometric testing was done in 
service and that the veteran's separation examination report 
reflected no findings for ear abnormalities.  Elsewhere in 
the report, the examiner noted that, based on review of the 
claims file, no indication of hearing loss was noted.  The 
examiner also noted that the veteran reported, at the time of 
the examination, a history of hearing loss within a year of 
separation from service but delayed onset of tinnitus, i.e., 
fifteen years prior to the examination, and that he had filed 
previous claims for other disabilities but did not file any 
claims for hearing loss and tinnitus until the current claims 
were filed.  In addition, the examiner noted that the veteran 
had engaged in combat and that there was significant noise 
history both during and after service.  Earlier in the 
report, the examiner indicated that noise exposure in service 
included artillery, small arms, bombs, explosives, [and] 
aircraft" and that non-military noise exposure included 
"hunting, farming, snowmobile, four wheeler, [and] 
chainsaw."  Finally, the examiner stated that she could not 
"resolve the issue of hearing loss without resorting to mere 
speculation" and indicated that it was "less than likely 
that the tinnitus is the result of military service due to 
the delayed onset and significant noise history post 
service."

Considering the claim for service connection for bilateral 
hearing loss first, the Board notes that, although it must 
rely on independent medical evidence to support its findings 
and must not refute medical evidence in the record with its 
own unsubstantiated medical conclusions, the opinion of the 
examiner in this case with regard to the bilateral hearing 
loss is quite ambiguous because she merely listed certain 
facts and then said the issue could not be resolved without 
resort to speculation.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (holding that Board must rely on independent 
medical evidence to support its findings and must not refute 
medical evidence in the record with its own unsubstantiated 
medical conclusions), overruled on other grounds by Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Generally speaking, 
with regard to claims for direct service connection, medical 
professionals are called on to render an opinion as to 
whether it is (1) likely that a disability is due to a 
disease or injury incurred in service as opposed to some 
other factor or factors, (2) unlikely that it is due to a 
disease or injury incurred in service as opposed to some 
other factor or factors, or (3) at least as likely that the 
disability is due to a disease or injury incurred in service 
as it is to some other factor or factors.  Albeit in more 
abbreviated fashion, this is the opinion that the RO 
requested the examiner in this case to render.  Where such an 
opinion cannot be rendered in these terms, the examiner 
should provide some explanation as to why that is so.  For 
example, the examiner might state that the cause or etiology 
of a specific disease is yet medically unknown.  In such 
cases, however, examiners usually can point out known risk 
factors for developing such a disease as shown by medical 
research or provide an explanation about former theoretical 
causes which have been fairly well ruled out by more recent 
medical research.  Moreover, in cases where a cause of a 
disease is uncertain, examiners often can describe, 
nevertheless, how a disease usually presents and develops, 
e.g., suddenly and acutely or slowly and gradually, and 
whether it is more likely due to more than one risk factor or 
cause which cannot be distinguished from one another than it 
is likely due to a single cause or event.

Here, it would have been helpful had the examiner brought her 
expertise to bare in this manner regarding medically known or 
theoretical causes of sensorineural hearing loss or described 
how hearing loss which results from acoustic trauma generally 
presents or develops in most cases, as distinguished from how 
hearing loss develops from other causes, in determining the 
likelihood that current hearing loss was caused by acoustic 
trauma in service as opposed to some other cause.  For 
example, the examiner did not state the impact, if any, that 
the lack of audiometric testing in service had on her 
inability to resolve the medical issue in terms of a range of 
probability or likelihood.  Moreover, she did not state the 
relevance of her having noted that the veteran did not file a 
claim for service connection for hearing loss for many years 
after service.  Where examiners do not provide an 
explanation, rationale, or basis for their opinions, it often 
becomes difficult for the Board to provide reasons or bases 
for why it finds the medical opinion persuasive or 
unpersuasive in rendering a decision on the particular claim 
on appeal.

In cases where a medical examination or opinion provides an 
inadequate basis on which the Board may base its own legal 
decision on appeal, the Board generally remands the case to 
obtain a better examination or clearer opinion.  However, 
given the veteran's advanced age in this case and the fact 
that the evidence preponderates in his favor regarding two of 
the three material issues regarding service connection for 
hearing loss, the Board has decided, for the reasons stated 
below, to resolve the benefit of the doubt in favor of the 
veteran on the third issue regarding whether it is at least 
as likely as not that the veteran's current bilateral hearing 
loss is the result of acoustic trauma in service as it is the 
result of some other cause or factor.  

In this regard, the Board notes first that it is true that 
the veteran did not file a claim for hearing loss until 
decades after military service.  However, that fact in itself 
does not necessarily mean that the veteran did not have 
hearing loss for some time before a claim was finally filed.  
In regard to this particular case, the Board notes that, 
although the examiner noted that there was no indication of 
hearing loss in the claims file before the veteran filed his 
present claim, "decreased hearing" was noted on a discharge 
summary from a VAMC in May 1994; VA treatment records dating 
from 1999 to 2004 show that sensorineural hearing loss was 
noted in December 1999, and it was described as "quite 
severe" in October 2001 when the veteran was referred for 
hearing aid adjustments, and yet the veteran did not file a 
claim for service connection for hearing loss until April 
2005.  Thus, the Board finds that, in this case, the fact 
that the veteran did not file a claim for service connection 
for hearing loss for a long time after service is not 
evidence that satisfactorily proves or disproves the claim.  
38 C.F.R. § 3.102. 

Nevertheless, while it is true that there is no time limit 
for veterans in applying for service connection for 
disabilities, such cases often present difficulties in 
obtaining evidence needed to show that a disease contracted 
or an injury sustained in service resulted in continuity of 
symptomatology after service to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  The lack of such evidence 
often weighs against a claim but that depends on a number of 
other factors including the nature of the disability in 
question; how much time elapsed between service and the first 
evidence of a manifestation of the disability; how early 
"manifestation" of a disability is likely to be noticed or 
detected (e.g., noticed by the veteran himself; noticed by 
others, even lay persons; noticed by medical professionals 
only through specific testing, etc.), and whether the amount 
of elapsed time between service and early manifestation is 
unusual given the nature of the particular disability and 
other factors.  

In this case, there is some medical evidence in the claims 
file dated between the veteran's service discharge in 1945 
and 1966, and none of this evidence shows complaints or 
findings of hearing loss, and no examiner noted that the 
veteran was wearing hearing aids during examinations that 
were conducted during these years.  On the other hand, no 
audiometric testing was done during these years either, and 
the only spoken voice testing was done on a VA examination 
conducted in October 1945, shortly after service separation.  
In addition, the focus of many of these examinations was 
limited to a specific disability or disorder other than 
hearing loss.  Because the July 2005 VA Audio examiner did 
not clearly state the relevance that the lack of complaints 
of hearing loss during this period might have in determining 
the likelihood that current hearing loss was caused by 
acoustic trauma in service or some other factor or factors, 
the Board cannot state, without rendering its own medical 
conclusion, that the absence of evidence of complaints of 
hearing loss during this time on these particular examination 
reports is necessarily evidence that, in itself, 
satisfactorily disproves a connection or relationship between 
acoustic trauma in service and current hearing loss.

Because the examiner did not state the relevance of the 
matters discussed above in determining the likelihood that 
current hearing loss was caused by acoustic trauma in service 
or by some other cause or causes, the Board will consider the 
only factors noted by the examiner that, on their surface, 
have to do with the relationship between acoustic trauma and 
hearing loss, i.e., that the veteran had what the examiner 
described as "significant" noise history both during and 
after service.  In this regard, the examiner indicated that 
noise exposure in service included artillery, small arms, 
bombs, explosives, [and] aircraft" and that non-military 
noise exposure included "hunting, farming, snowmobile, four 
wheeler, [and] chainsaw."  As noted above, there is no doubt 
in this case about the noise exposure that the veteran 
experienced in combat.  

However, in his sworn testimony at his hearing before the 
Board in March 2007, the veteran acknowledged only that he 
hunted after service and did not mention the other items 
noted by the examiner in the examination report.  Concerning 
occupational noise exposure, the Board notes, with regard to 
farming, that on a July 2005 VA Mental Disorders examination 
report, the examiner noted that the veteran stated that he 
ran a restaurant business for a number of years and then 
opened a clothing store and that he had run a number of 
businesses following service and that he had been employed as 
a farmer and truck driver prior to military service.  The 
Board notes that this history is consistent with occupational 
history noted on service records, including the Army 
Separation Qualification Record, received by the RO in August 
1945, and on a VA examination conducted in October 1945; on a 
VA gastro-intestinal examination report, dated in July 1956; 
and a VA psychiatric examination conducted in September 1966.  
The latter record showed that the veteran was in the 
restaurant business after service and was, at the time of the 
1966 examination, a salesman of women's apparel.  The July 
1956 examination report showed a history of having been a 
salesman by occupation for the previous two years of 
children's "ready-to-wear" clothing.  The October 1945 
examination showed that the veteran was working as a 
chemist's assistant.  Because those occupations and 
businesses-the restaurant business, which on a February 1949 
VA psychiatric examination report was described as "a 
hamburger stand"; a clothing salesman; and a chemist's 
assistant--would not seem to entail much occupational noise 
exposure, it is unclear whether the veteran had significant 
occupational noise exposure in at least the first two decades 
or so after service during which time, as noted above, he did 
not complain of hearing loss when examined for other 
disabilities.

With regard to the years between 1966 and the late 1980s, 
there is no medical evidence in the claims file.  It does not 
appear that the RO asked the veteran whether he was treated 
at VA facilities during these years for his hearing loss or 
attempted to obtain any records pertaining to these years 
which may have shown when the veteran first began to complain 
about hearing loss and when the first audiometric testing was 
done and to what degree of severity his loss was when first 
tested.  Such evidence may have provided the July 2005 VA 
examiner with more information regarding the time when 
hearing loss became noticeable to the veteran or to 
audiologists and may have also provided contemporaneous 
information about the types of noise exposure, occupational 
or otherwise, the veteran was exposed to from 1966 to the 
late 1980s.  However, the Board notes that, in the May 2005 
VCAA letter, the veteran was only asked to provide medical 
reports showing current bilateral hearing loss and, although 
the RO told him that VA needed evidence that certain other 
disorders "existed from military service to the present 
time", he was not asked to provide such evidence with regard 
to his hearing loss.

Thus, for the reasons described above and based on the record 
that it has regarding hearing loss, the Board concludes that 
there is an approximate balance of positive and negative 
evidence in this case as to whether the current bilateral 
hearing loss in this case is the result of acoustic trauma in 
service as opposed to its being the result of acoustic trauma 
after service.  Accordingly, the Board finds that there is a 
reasonable doubt as to whether the veteran's current 
bilateral hearing loss is causally or etiologically related 
to acoustic trauma during his period of service as opposed to 
its being related to acoustic trauma after service or some 
other factor or factors, and the Board will resolve that 
doubt in favor of the veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

With regard to the claim for service-connected for tinnitus, 
the Board notes that the July 2005 VA Audio examination 
reflected that the veteran reported that he first noticed 
tinnitus about 15 years prior to the examination or in about 
1990.  However, at the March 2007 Board hearing, the veteran 
testified that he had experienced it since World War II.  
Although the veteran's testimony at the hearing as to when he 
first noticed tinnitus is different from what the VA examiner 
stated the veteran reported on examination, the Board finds 
the veteran's testimony in this case to be credible, that is, 
believable, despite what he may have told the examiner in 
July 2005.  Moreover, the examiner noted that the likely 
etiology of the tinnitus was acoustic trauma, and since the 
Board has concluded above that the evidence is in equipoise 
regarding whether hearing loss is due to acoustic trauma in 
service or after service, the Board will conclude the same 
with regard to tinnitus.  

In addition, since the Board is granting service connection 
for hearing loss in this decision, the question arises as to 
whether service connection for tinnitus may also be 
considered on a secondary basis, i.e., as proximately due to 
or the result of the service-connected hearing loss.  
38 C.F.R. § 3.310(a).  In this regard, the Board notes that 
"an associated hearing loss is usually present" with 
tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the 
Patient with Ear Problems.  In addition, tinnitus may occur 
as a symptom of nearly all ear disorders including 
sensorineural or noise-induced hearing loss.  Id.  Finally, 
the Board notes that "high frequency tinnitus usually 
accompanies [noise-induced] hearing loss."  The Merck 
Manual, Section 7, Cha. 85, Inner Ear.  While having to rely 
on its own reading of medical treatise evidence regarding a 
relationship between tinnitus and sensorineural hearing loss 
is not evidence that the Board would find as useful as the 
report of a qualified examiner who discussed such a 
relationship in this particular case, the Board finds, as it 
did with the claim for service connection for hearing loss, 
that the evidence provides a sufficient basis in this case on 
which to resolve reasonable doubt in favor of the veteran 
rather than remanding the claim for a more complete opinion 
in view of the veteran's advanced age.

For these reasons noted above, the Board finds that there is 
reasonable doubt as to whether the veteran's current tinnitus 
is causally or etiologically related to acoustic trauma 
during his period of service or to his now service-connected 
bilateral hearing loss, and the Board resolves that doubt in 
favor of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Accordingly, the Board concludes that service 
connection for bilateral hearing loss and tinnitus is 
warranted. 


B.  Stomach Disorder

In considering the evidence of record under the applicable 
laws and regulations, the Board concludes that the veteran is 
not entitled to service connection for a stomach disorder.  
The veteran's service medical records do not show any 
complaints, treatment, or diagnosis of a stomach disorder 
except that in November 1943 he was seen in an evacuation 
hospital for complaints of nausea, vomiting, and anorexia for 
two weeks.  The tentative diagnosis was "other diseases of 
the liver: jaundice, acute catarrhal-mod[erately] sev[ere] 
cause undet[ermined]."  The examiner noted on his separation 
examination that there was no abdominal tenderness.  The 
medical evidence of record does not show that the veteran 
sought any treatment immediately following his separation 
from service.  However, an August-September 1952 VA hospital 
discharge summary showed that among his complaints at that 
time included burning across the mid-abdomen, occasional 
sharp pains in the left upper quadrant, and intolerance to 
fatty foods.  He was placed on a low fat diet, and his 
symptoms improved.  No gastrointestinal diagnosis was 
rendered.  A July 1956 VA gastro-intestinal examination 
showed no symptoms of gastrointestinal disturbance, 
examination of the abdomen was negative, and no diagnosis 
rendered.  There is no further medical evidence of any 
stomach disorder for decades.  Therefore, the Board finds 
that the nausea and vomiting experience in service in 1943 
appears to have been acute and transitory and to have 
resolved without residual disability and, given the medical 
evidence in the years after service, that a stomach disorder, 
if any, did not manifest for many years thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest complaints of a 
stomach disorder, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for several years between 
the period of active duty and the first complaints or 
symptoms of a stomach disorder is itself evidence which tends 
to show that a stomach disorder did not have its onset in 
service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability. See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (VA must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection).  When 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  In addition to 
the lack of evidence establishing that a stomach disorder 
manifested during service or for many years thereafter, the 
medical evidence does not show that the veteran currently has 
a stomach disorder that is related to his military service.  

In addition to the lack of evidence showing that a stomach 
disorder manifested during service or within close proximity 
thereto, the medical evidence of record does not link a 
current stomach disorder to his military service.  As noted 
above, other than one episode of nausea and vomiting in 
service, the medical evidence does not show that there was an 
event, disease, or injury in service to which a current 
disorder could be related.  See 38 C.F.R. § 3.159(c)(4)(i); 
cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an in-service event, injury, 
or disease).  Nor is there is any competent evidence of 
record, medical or otherwise, which links any current 
disorder to a disease or injury in service.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a stomach 
disorder.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a stomach disorder is not warranted.  Although 
the veteran contends that he currently has a stomach disorder 
that is related to his military service, the veteran is not a 
medical professional competent to render an opinion on 
matters of medical etiology or diagnosis and absent a 
professional medical opinion linking a current disorder to 
service, service connection cannot be granted.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).


II.  Higher Initial Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The veteran is currently assigned a noncompensable evaluation 
for his a gunshot wound of the left thigh pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7805.  Diagnostic Code 
7805 provides that other scars should be rated on limitation 
of function of affected part.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an initial compensable evaluation 
for his gunshot wound of the left thigh.  The medical 
evidence of record does not show the veteran to have any 
functional impairment.  The July 2005 VA examiner noted that 
the veteran had a faint, elongated, slightly depressed, 
nontender, nonkeloid, granular scar that measured four 
centimeters by one and a half centimeters.  There was no 
nerve, joint, tendon, ligament, or vascular damage.  Nor was 
there any identified donor site residual, retained metallic 
fragments, weakness, increased threshold of fatigue, loss of 
power, pain, impairment of coordination, or uncertainty of 
movement associated with the scarring.  The veteran's left 
hip had elevation to 105 degrees, abduction to 40 degrees, 
and extension to zero degrees.  In fact, the examiner stated 
that there was no suspected or observed additional losses of 
function with exercise.  The Board notes that a normal range 
of the hip is flexion from zero to 125 degrees and abduction 
from zero to 45 degrees. See 38 C.F.R. § 4.71a, Plate II.  As 
such, the veteran has not been shown to have met the criteria 
for an initial compensable evaluation.  Therefore, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for a higher initial evaluation for his 
gunshot wound of the left thigh.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected gunshot 
wound of the left thigh has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
disability under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995). 


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for a stomach disorder is denied.

An initial compensable evaluation for a gunshot wound of the 
left thigh is denied.




REMAND

Reasons for Remand:  To afford the veteran a VA examination.  

As discussed above, the law provides that the VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires the VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  Such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2006).

In this case, the Board notes that the veteran was afforded a 
VA examination in July 2005 in connection with his claims for 
service connection for residuals of cold injury due to frozen 
ankles and legs and for gunshot shrapnel wounds of both arms, 
both knees, and right leg.  The examiner indicated that cold 
injuries of the legs and ankles were not identified on 
examination and only noted that the veteran had a healed 
gunshot wound on the left gluteus maximus.  He did not 
provide an opinion as to the etiology of any current 
disorder.  Concerning this, the Board notes that the examiner 
stated in his report that he was uncertain what opinion or 
opinions were being requested by the RO.  Moreover, at his 
March 2007 hearing, the veteran contended that the July 2005 
VA examination was inadequate.  In this regard, he showed the 
undersigned Veterans Law Judge some discoloration and 
scaliness of the skin above his ankles on both legs as well 
as scars on various parts of his body, including his right 
arm, finger, and knees, which he claimed were residuals of 
shrapnel wounds.  As such, it is unclear as to whether the 
veteran currently has residuals of cold injury due to frozen 
ankles and legs or gunshot shrapnel wounds of both arms, both 
knees, and right leg that are related to his military 
service.

As discussed above, there is evidence establishing that the 
veteran was engaged in combat.  The Board notes that 38 
U.S.C.A. § 1154(b) (West 2002) provides that, in the case of 
a veteran who engaged in combat with the enemy during a 
period of war, lay evidence of in service incurrence or 
aggravation of a disease or injury shall be accepted if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the lack of official record 
of such incurrence or aggravation during service.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996); see also 
Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); 38 
C.F.R. § 3.304(d) (2006).  As noted above, however, that the 
section 1154(b) applies only to the question of whether a 
particular disease or injury was incurred in service, that 
is, what happened then, and does not address the question of 
either current disability or nexus to service, both of which 
generally require competent medical evidence.  Thus, this 
provision does not presumptively establish service connection 
for a combat veteran; rather, it relaxes the evidentiary 
requirements for determining what happened in service.  See 
Brock v. Brown, 10 Vet. App. 155, 162 (1997); see also Wade 
v. West, 11 Vet. App. 302 (1998); Velez v. West, 11 Vet. App. 
148 (1998); Libertine v. Brown, supra.  In light of these 
circumstances, the Board finds that an examination and 
medical opinion are necessary for determining the nature and 
etiology of any residuals of cold injury due to frozen ankles 
and legs or gunshot shrapnel wounds of both arms, both knees, 
and right leg that may be present.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

The veteran should be afforded a VA 
examination at a VA Medical Center in 
Minneapolis, Minnesota,  to determine the 
nature and etiology of any residuals of 
cold injury due to frozen ankles and legs 
and for gunshot shrapnel wounds of both 
arms, both knees, and right leg that may 
be present.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the veteran's 
service medical records, and to identify 
all current disorders.  For each disorder 
identified, the examiner should whether 
it is at least as likely as not that the 
current disorder is causally or 
etiologically related to his military 
service.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2006), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.  The purpose of this REMAND is to 
obtain additional development, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant has 
the right to submit additional evidence and/or argument on 
the matter or matters the Board has remanded to the regional 
office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


